         Case 4:21-cv-00872-MWB Document 10 Filed 06/17/21 Page 1 of 5




             Ami N. Wynne




                                       Morgan, Lewis & Bockius LLP


                                        77 West Wacker Drive, 32nd Floor

                                         Chicago, IL 60601

                                         312.314.1468




State of IL - 11.9.2000; USDC for the Northern District of IL - 12.21.2000; US Court of Appeals for 7th Cir. - 12.8.2000;


US Court of Appeals for the 6th Cir. - 9.30.2019; USDC for the Central District of IL - 5.9.2008




                                                   IL Bar Number: 6273277
          Case 4:21-cv-00872-MWB Document 10 Filed 06/17/21 Page 2 of 5




          None.




  None.

                                         X




            X


                          X




Defendant respectfully requests that this Petition be granted so that Ms. Wynne     may attend and participate in all matters


on Defendant's behalf and otherwise engage in all pre-trial and post-trial proceedings in connection with this action.




  Pennsylvania State University




             4:21-cv-00872


                Errol A. Henderson v. Pennsylvania State University
Case 4:21-cv-00872-MWB Document 10 Filed 06/17/21 Page 3 of 5




    Sarah E. Bouchard, Morgan, Lewis & Bockius LLP, 1701 Market St., Phila., PA 19103, 215.963.5077.
     PA Bar Number: 77088




                                      /s/ Ami N. Wynne



                                      IL Bar Number: 6273277

                                      June 1, 2021




                     Ami N. Wynne
         Case 4:21-cv-00872-MWB Document 10 Filed 06/17/21 Page 4 of 5




             Sarah E. Bouchard




                                                                              December                18


         1995


      four years



Ami N. Wynne is a reputable, competent and committed attorney and, therefore, I am in a position to


recommend and sponsor her for admission pro hac vice before this Court.




Ami N. Wynne received her Bachelors Degree from Harvard University and her law degree from Harvard


Law School. She has been practicing law since 2000.



                                               Ami N. Wynne




                                                                Sarah E. Bouchard



                                                              Morgan, Lewis & Bockius LLP



                                                              1701 Market St., Phila., PA 19103



                                                              215.963.5077


                                                                          77088
Case 4:21-cv-00872-MWB Document 10 Filed 06/17/21 Page 5 of 5




                                        /s/ Ami N. Wynne
